department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-6138-96 uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject rental payments for shelf space this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend state x supplier supplier supplier supplier supplier dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure product b product e dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figuret q1 q2 product a product c product d issue whether characterizing certain payments received by taxpayer in connection with five contracts for the purchase of goods as advance rental for shelf space or as consideration for exclusivity over the period of the agreement will adversely affect the service’s position on the tax treatment of similar payments in other areas conclusion we conclude that such a characterization will not adversely affect the service’s position on the treatment of similar payments in other areas facts the facts you have provided are as follows taxpayer is a engaged in the business of distributing dry goods to grocery stores and sells primarily to its the are state x regional supermarket chains the was formed to purchase assorted goods in bulk from manufacturers and to resell the goods to the taxpayer uses the accrual_method of accounting for federal_income_tax purposes for both book and tax purposes taxpayer accounts for its inventories using the cost or market whichever is lower inventory_method along with a first-in_first-out fifo cost flow assumption the dispute revolves around the terms of five purchase agreements entered into by taxpayer in general pursuant to these agreements various vendors advance a significant amount of cash to taxpayer in exchange for taxpayer’s agreement to purchase a stated dollar volume of goods from the supplier within a specified time period if taxpayer has not reached the stated dollar volume during the period specified the time is extended until taxpayer reaches the stated dollar volume or taxpayer may be required to repay a pro-rata portion of the cash previously received additionally the vendors are granted the right to be taxpayer’s exclusive or primary supplier of goods of a specified type ie taxpayer agrees not to purchase similar goods from other manufacturers during the term of the agreement for tax purposes taxpayer recognizes the advance_payments as a liability and thereafter reduces the liability through adjustments to the cost_of_goods_sold as the goods are purchased taking the position the payments are trade discounts off the price of the goods purchased taxpayer does not include the payments in income upon receipt the facts of each agreement are set forth separately supplier agreement under the suppler agreement taxpayer estimated it would sell dollar_figurea of supplier s products during a four year period if taxpayer failed to reach that sales level by the end of the term the contract would be automatically extended until taxpayer purchased the agreed upon volume supplier agreed to pay to taxpayer among other considerations additional discounts totaling dollar_figureb in lieu of periodic volume discounts during the term of the agreement taxpayer agreed supplier would be the exclusive supplier of product a in all existing newly remodeled constructed and acquired stores taxpayer also agreed to maintain a stated minimum amount of shelf space for supplier products in each of its stores the contract has no definite termination_date in addition the contract does not state that taxpayer has any obligation to return or repay unearned credits nothing in the agreement evidences any intent that the transaction be construed as a loan the supplier agreement states that during the term of the agreement the average lineal footage of each supplier department will at least equal the average lineal footage in existing stores supplier agreement under the supplier agreement taxpayer agreed to purchase exclusively from supplier a substantial volume of product b during a four year period taxpayer agreed to purchase from supplier at least dollar_figurec of product b during the period of the agreement in exchange for this promise supplier agreed to give taxpayer an allowance described in the agreement as an unearned advance allowance of dollar_figured dollar_figuree to be paid upon the execution of the agreement and dollar_figuref to be paid on the first second and third anniversary of the agreement if taxpayer has established an adequate warehouse distribution system if taxpayer failed to purchase at least dollar_figurec of product b then taxpayer agreed to reimburse supplier on a pro-rata basis for any portion of the amount advanced to it but not earned during the period of the agreement taxpayer agreed to sell only product b to use its best efforts to promote and purchase for resale product b and to maintain a stated minimum amount of product b shelf space to secure performance of taxpayer’s obligations including repayment of unearned allowances supplier received a first security_interest in all supplier inventory purchased by taxpayer and notes ie accounts_receivable etc arising therefrom the supplier agreement does not however contain language sufficient to establish a bona_fide debtor-creditor relationship no interest was required to be paid on unearned premiums and security for repayment of unearned prepaid allowances was limited to supplier products the supplier agreement states that on average at least linear feet of product b shelf space must be maintained at member stores supplier agreement under the supplier agreement taxpayer agreed to purchase from supplier a substantial volume of product c the term of the agreement began upon its execution and terminates when taxpayer has made net wholesale purchases from supplier in the amount of dollar_figureg upon execution of the agreement supplier agreed to issue taxpayer a placement allowance in the amount of dollar_figureh which represents a payment of dollar_figurei for each of q1 existing stores that supplier supplies pursuant to this agreement in addition supplier will issue to each store a credit memo equal to the opening order of each taxpayer store also supplier will issue to each store a credit equal to the wholesale value of competitors’ product c in a store when the store is assigned to supplier if any store ceases to operate prior to the conclusion of the agreement period taxpayer must refund to supplier a pro-rata portion of the amount_paid with respect to that store this refund amount is to be calculated by multiplying the amount_paid to the store in question ie the dollar_figurei received for each store plus the credits referred to above by a fraction the numerator of which is dollar_figureg less the total amount of net wholesale purchases of supplier merchandise made by taxpayer’s stores as a group at the time the store ceases to operate and the denominator of which is dollar_figureg during the period of the agreement taxpayer agreed to maintain supplier as the primary supplier of product c to all of its member stores the agreement has no definite termination_date no interest is required to be paid on unearned premiums that are repaid to supplier supplier did not demand any security for repayment of unearned prepaid allowances and the agreement lacks sufficient indicia of a loan the supplier agreement does not state a specific linear footage requirement in the body of the agreement however a sheet entitled makes reference to dollar_figure for opening orders for a total amount of dollar_figure supplier agreement under the supplier agreement taxpayer agreed to purchase dollar_figurej of product d the agreement was to remain in effect until taxpayer did so in addition to other considerations supplier agreed to pay to taxpayer incentive payments equal to dollar_figurek cash and dollar_figurel in free products of this total amount dollar_figurem cash and dollar_figuren in free products was payable upon the execution of the agreement the remainder was payable when the taxpayer reached successive volume targets eg at the dollar_figureo level dollar_figurep cash will be paid and dollar_figureq worth of free goods shipped if the agreement terminated prior to taxpayer’s having purchased dollar_figurej worth of product d due to the inability of either taxpayer or supplier to further perform taxpayer was obligated to repay any unearned prepaid allowances on a pro-rata basis during the term of the agreement taxpayer agreed to maintain supplier as its primary supplier of product d the contract has no definite termination_date further no interest is required to be paid on unearned premiums that are repaid to supplier in addition supplier did not obtain any security for repayment of unearned prepaid allowances the contract provides taxpayer is obligated to repay any unearned prepaid allowance if the agreement terminates due to the inability of either taxpayer or supplier to perform however the contract lacks any other indicia of a loan or a debtor- creditor relationship supplier agreement under the supplier agreement taxpayer agreed to purchase q2 units of product e exclusively from supplier the agreement has an initial term of three years that was to continue thereafter on a year-to-year basis provided that following the end of the initial term either party may terminate the agreement on the anniversary date on days notice supplier provided taxpayer with incentives including a payment of dollar_figurer made upon execution of the agreement which represented a product purchase allowance for the first year of the agreement the dollar_figurer payment was called an advance and was evidenced by a promissory note attached to the agreement the agreement contains a provision that states taxpayer earns dollar_figures of this advance for each unit purchased from supplier during the term of the contract in the event taxpayer fails to purchase the stated amount of product e taxpayer is contractually obligated to return to supplier the unearned portion of the advance if supplier believes taxpayer will not meet its obligations to meet purchase requirements supplier may offset all payments made by taxpayer against the advance until taxpayer purchases q2 units of product e the agreement also provides taxpayer will satisfy all of its requirements for generic product e with supplier 5's generic products the supplier agreement contains some evidence the parties intended to create a bona_fide debtor-creditor relationship the agreement contains a promissory note that states taxpayer promises to repay supplier an amount equal to the amount of the product purchase allowance advanced to taxpayer at the time the contract was executed the promissory note states the principal of the loan is non-interest bearing it also indicates a portion of the purchase_price of goods acquired by the taxpayer under the purchase agreement will be designated as repayment of the dollar_figurer loan with dollar_figures of the purchase_price of each unit of product e being applied against the debt the note also provides if taxpayer defaults under the agreement it will be liable for the unpaid principal plus interest if taxpayer fails to repay the outstanding balance after thirty days interest begins accruing on this amount at the rate of no interest is required to be paid on unearned premiums that are refunded within days of default also there is no security for repayment of the promissory note the promissory note has no definite termination_date finally towards the end of the 3-year initial term taxpayer had paid down only of the note nevertheless supplier agreed the balance of dollar_figuret would be eliminated provided taxpayer maintained supplier products for an additional twelve month period the supplier agreement requires taxpayer to maintain certain fixtures in the stores such as the agreement states that for or payments will be determined by the size of the fixture and number of rows available at the heart of the dispute are the federal_income_tax consequences of these lump- sum cash payments and the contractual clauses granting the various vendors the status of exclusive or primary supplier taxpayer characterizes the cash payments as advance trade discounts which under sec_1_471-3 are properly accounted for as offsets to cost citing 493_us_203 taxpayer also argues the lump-sum cash payments are in the nature of loans or deposits from the vendors that must be repaid if the terms of the agreement are not met and therefore do not constitute gross_income upon receipt the examining agent characterizes the cash payments as gross_income received from the vendors in payment for the exclusive right to supply taxpayer with goods of a specific type citing 348_us_426 the examining agent argues that since taxpayer alone controls whether or not the requisite purchases are made the payments are an accession to wealth clearly realized and over which taxpayer has complete dominion and control law and analysis sec_61 defines gross_income as all income from whatever source derived see sec_1_61-1 construing similar language the supreme court in 348_us_426 held punitive_damages in a fraud action and the punitive portion of a treble_damages recovery in an antitrust action were includable in gross_income the court held the statutory language evidenced congress’s intent to tax all gains except those specifically exempted id pincite in concluding the recoveries were taxable gains the court described them as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion id pincite sec_451 sets forth the general_rule that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 provides that under an accrual_method of accounting_income is includable in gross_income when all events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the right to receive income becomes fixed at the earliest of required performance the date payment becomes due or the date payment is made see eg revrul_84_31 1984_1_cb_127 the service pursuant to sec_446 has consistently argued that cash payments received for services or goods prior to performance may not be deferred unless approval is granted in advance by the commissioner generally deferral of cash payments received does not clearly reflect income and the payments received by the taxpayer are includable in income in the year received whether earned or not 372_us_128 367_us_687 353_us_180 s garber inc v commis51_tc_733 44_tc_189 straight v commissioner tcmemo_1997_569 case development hazards and other considerations we understand the proper tax treatment of the lump-sum payments made to taxpayer in the instant case was the subject of a technical_advice_memorandum tam dated date the tam concluded the payments were includable in income upon receipt based on the terms and conditions of the five agreements the service was not persuaded that the payments were for trade discounts and not exclusive supplier rights or some other conditions the tam also held the payments could not be characterized as loans or deposits because taxpayer had no fixed obligation to return the funds and taxpayer controlled the circumstances under which it might have to return the payments although the tam analyzed the trade discount loan and deposit issues it did not address the possibility the payments may be characterized as rental payments for shelf space also known as slotting allowances accordingly you are requesting a field_service_advice on the slotting allowance aspects of this case specifically your fsa request asks whether characterizing the payments as advance rental for shelf space or as consideration for exclusivity over the period of the agreement will adversely affect the service’s position on the tax treatment of similar payments in other areas for the reasons described below we conclude that such a characterization will not adversely affect the service’s position on the treatment of similar payments in other areas the fsa request indicates that your expert witnesses view these payments from an economic standpoint as rental payments for shelf space if not characterized as rental for shelf space you plan to argue that they are in consideration for exclusivity over the periods of the agreement rather than as trade discounts for goods purchased as discussed in the tam you are concerned about making the slotting allowance argument because the food industry specialization program food isp at one point had been considering a coordinated_issue_paper with respect to slotting allowances because this isp paper would have taken the position that the manufacturer vendor must capitalize the slotting allowances for tax purposes you wanted to coordinate this issue with the national_office to ensure the service does not unnecessarily open itself up to criticism for taking inconsistent positions with respect to the same transactions the food isp originally proposed a coordinated_issue_paper on slotting allowances in the primary issue raised in the draft position paper was whether a shelf space allowance was currently deductible under sec_162 or capitalizable under sec_263 although many variations appear to exist a shelf space allowance generally is compensation paid_by a manufacturer or wholesaler to a retailer for the privilege of using retail_space in the retailer’s store while the form of compensation varies eg cash payment reduced purchase_price or trade credits it is usually paid to acquire shelf space for a product the food isp undertook a national information gathering project igp on the shelf space issue to determine the factual background and context in which shelf space allowances are made upon reviewing the gathered data the service concluded that in most instances slotting allowances were not appropriately characterized as capital expenditures under sec_263 rather these payments were properly deductible under sec_162 the igp lead the service to conclude that slotting allowances did not typically result in a significant long-term benefit to the payor it appeared the retailers unilaterally set the conditions upon which the shelf space was made available to a product- -notwithstanding the payment of a slotting allowance thus the service determined that in the typical case slotting allowances were not capital expenditures although there may be some cases where the facts would warrant capitalization even so the service believed an isp paper on this issue was not appropriate accordingly a position paper on slotting allowances was never issued because the isp paper was never issued arguing that the payments in issue constitute slotting allowances includable in income upon receipt would not constitute an inconsistent_position with respect to the same transactions earlier agreement states that during the term of the agreement the average lineal footage of each supplier department will at least equal the average lineal footage in existing stores the supplier agreement states that on average at least will be maintained at member stores thus we concur the lump-sum payments for agreement sec_1 and could arguably be considered slotting allowances as noted the body of the agreement however a sheet entitled meeting competition proposal makes reference to dollar_figure for opening orders for a total amount of dollar_figure it appears this payment may have been paid for shelf space in addition to the dollar_figureh no specific linear footage requirement appears in payment in issue with respect to the supplier agreement no space requirements are mentioned in the agreement supplier states the agreement is reached for the purpose of becoming taxpayer’s primary supplier of product d we turn now to the supplier agreement the agreement requires taxpayer to maintain certain fixtures in the stores to hold its product e the required fixtures include such items as these fixtures are currently supplied to taxpayer by supplier the agreement notes that new fixtures will be ordered pursuant to an implementation schedule further prior to delivering the new fixtures the current fixturing will be removed and however the agreement states that some of salvaged from taxpayer’s stores we understand that taxpayer may rely on the proposed issue paper on slotting allowances to argue that similar treatment by both the payor and payee results in a proper matching of income and deduction as previously discussed the never issued paper proposed allowing the payor for shelf space to deduct advance_payments ratably it is our understanding that taxpayer may rely on that position to argue it should recognize income at the same time the manufacturer claims a deduction resulting in symmetry obviously we would argue that the proposed paper was never issued so it cannot be relied upon it is possible however that taxpayer may cite revrul_98_39 1998_2_cb_198 for the symmetry proposition revrul_98_39 which deals with the timing of a deduction for advertising expenses provides that in a transaction where one taxpayer is accruing a liability to pay another taxpayer the last event necessary to establish the fact of liability under the all_events_test of sec_1_461-1 is the same event that fixes the right to receive income under the all_events_test of sec_1_451-1 we note this revenue_ruling should not be read to conclude the service is looking for symmetry in taxable transactions it only provides that the determination of whether an amount is a fixed liability is the same for the income and deduction side it does not affect the rest of the test the deduction and corresponding income are fixed at the same time however the fact that the deduction is fixed does not mean the liability is incurred before economic_performance assuming that the transaction in this case is correctly characterized as a rental transaction economic_performance occurs over time under sec_1_461-4 further as the economic_performance rules under sec_461 do not apply to the accrual of income sec_451 taxpayer may well be required to accrue income before the manufacturer is permitted a deduction thus the slotting allowance argument should only be made as an alternative to those outlined in the tam we concur with your plan to argue the payments are in consideration for exclusivity over the periods of the agreement rather than as trade discounts for goods purchased as discussed in the tam if you have any further questions please call the branch telephone number deborah a butler assistant chief_counsel field service by gerald m horan senior technician reviewer income_tax and accounting branch field service division
